Citation Nr: 0614420	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  05-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1999 for special monthly compensation due to the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from May 1962 to April 1964, 
and from June 1964 to June 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In this decision, the RO granted entitlement 
to special monthly compensation (SMC) due to the need for 
regular aid and attendance (A&A), effective from November 30, 
1999.  The veteran appealed the effective date of this award.


FINDINGS OF FACT

1.  The veteran filed a claim for SMC due to the need for A&A 
on June 2, 1997.

2.  The creditable lay evidence establishes the need for A&A 
from March 18, 1997.

3.  The evidence establishes that the veteran retained 
adequate functional ability not to need regular A&A prior to 
March 18, 1997.

4.  The veteran was not blind or bedridden prior to March 18, 
1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 18, 1997 for 
special monthly compensation due to the need for aid and 
attendance have been met.  38 U.S.C.A. §§ 1115, 1502, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.351, 3.352, 3.400, 3.401 (2005).

2.  An effective date earlier than March 18, 1997 for special 
monthly compensation due to the need for aid and attendance 
is not authorized.  38 U.S.C.A. §§ 1115, 1502, 5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.351, 
3.352, 3.400, 3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in June 2002, April 2003, and September 2005.  These 
letters informed him of the requirements to establish an 
effective date earlier than November 30, 1999 for the award 
of A&A.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  He was advised of his 
and VA's respective duties and asked to submit information 
and/or evidence pertaining to the claim to VA.  These 
letters, the Statement of the Case (SOC) issued in September 
2002, and the Supplemental Statement of the Case (SSOC) 
issued in September 2005 informed him of applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The Board notes that the appropriate VCAA notification was 
issued after the initial adverse decision of December 2001.  
However, the RO remedied this deficiency by issuing the 
notification letters of discussed above, and then 
readjudicating this claim on its merits in September 2005.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the issuance of the September 2005 SSOC, the veteran 
has submitted additional documentation to VA.  This 
documentation is merely contentions similar to those 
previously reviewed, duplicate medical evidence, and 
additional service records.  After a review of this evidence, 
the Board finds that it is either duplicates/cumulative of 
evidence before the AOJ in September 2005 or is not pertinent 
to the current claim.  Therefore, remand for initial 
consideration by the AOJ is not warranted.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letters discussed above, VA requested that the 
veteran identify evidence pertinent to this claim.  The 
veteran has identified VA and private treatment.  These 
records have been obtained and associated with the claims 
file.  In addition, VA has obtained pertinent medical 
evidence in the possession of Social Security Administration 
(SSA) and the U. S. Postal Service (the veteran's former 
employer).  The veteran's service medical records, to include 
service and post-service records, have been incorporated into 
the claims file.  It does not appear that any other pertinent 
medical treatment records have been identified by the veteran 
or the record.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As this case 
concerns the effective date for the award of A&A many years 
in the past, a current VA compensation examination would not 
be relevant to a determination in this appeal.  As discussed 
above, the veteran's contemporaneous treatment records have 
been obtained and the veteran has been afforded periodic VA 
compensation examinations since 1987.  Therefore, additional 
compensation examination is not warranted.  

The veteran was given an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in September 2002.  He declined this opportunity.  Based on 
the above analysis, the Board concludes that further 
development is not required and adjudication of this claim is 
appropriate at this time.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all pertinent 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  The notification 
provided to the appellant in the letters, SOC, and SSOC 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Effective Date for A&A

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Except as otherwise provided, 
the effective date of an evaluation of compensation based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase (to include SMC for A&A) will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400, 3.401(a).  However, when an award of compensation 
based on an original or reopened claim is effective for a 
period prior to the date of receipt of the claim, any 
additional compensation payable by reason of the need for A&A 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401(a).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(1)(2); see Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  In any event, the 
effective date of an award of any compensable evaluation 
cannot be made earlier than the day following separation from 
active military service, or the date entitlement arose if the 
claim is received within one year after separation from 
service.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(b)(2).

Increased compensation is payable to a veteran by reason of 
his need of aid and attendance.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  A veteran 
will be considered in need of regular aid and attendance if 
he: (1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351.

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination or 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination.  
The term "bedridden" is defined as a condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant' s condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A lay person is competent to provide evidence regarding 
injury and symptomatology.  However, only a healthcare 
professional is competent to provide evidence regarding 
diagnosis or etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran has contended that the effective date for the 
award of SMC due to the need for A&A should be set on 
December 28, 1987; the date he was awarded "100% Disability 
for unemployability."  He claims that his need for A&A was 
"clearly" stated by his medical examiners as early as 1975.  
The veteran asserts that his service-connected disabilities 
have rendered him virtually housebound because of the 
stiffness in his back.  He indicated that help was required 
from his spouse to put on his socks and shoes, tie his shoes, 
and get in and out of a bath or shower.  The veteran asserts 
that the November 30, 1999 date was the day his treating 
physician signed the report on which the grant of A&A was 
based, but he in fact needed A&A much earlier than this date.  

The veteran is currently service-connected for status post 
left hemilaminectomy at the L5 level with degenerative joint 
disease (rated 60 percent from December 28, 1987), 
incontinence due to prostate enlargement (rated 40 percent 
from October 4, 2000), coronary artery disease (rated 30 
percent from May 8, 2001), depressive disorder (rated 10 
percent from June 12, 2000, and 30 percent from October 17, 
2001), and diabetes mellitus (rated 20 percent from May 8, 
2001).  His combined schedular evaluations have been 60 
percent from December 28, 1987, 80 percent from October 4, 
2000, and 90 percent from May 8, 2001.  The veteran was 
awarded a total disability evaluation due to individual 
unemployability (TDIU) effective from December 28, 1987.  As 
noted above, he has received SMC due to A&A since November 
30, 1999.  

In a brief received by the Board on June 2, 1997, the 
veteran's attorney argued that the veteran was entitled to 
SMC as he required aid and attendance to do his daily 
activities.  Attached to this brief were lay statements from 
the veteran and his spouse dated on March 18, 1997.  They 
claimed that due to a combination of the physical limitation, 
pain, and side-effects of his pain medication; he was unable 
to do daily activities without assistance.  Some days he 
would spend up to 18 hours in bed.  The spouse reportedly had 
to assist the veteran put on his clothes, bath/shower, and at 
times help the veteran ambulate so he would not fall.  She 
claimed that she and the veteran's children had taken over 
all of the household activities and the veteran could no 
longer perform these tasks.

A VA compensation examiner of November 1998 commented that 
due to the veteran's functional impairment, restricted 
motion, pain on a daily basis, difficulty ambulating, excess 
fatiguability, and required sleep 17 to 18 hours a day; the 
veteran was unable to perform even sedentary type activity.  

A private physician indicated in November 1999, that due to 
severe pain and functional impairment associated with a low 
back disability, the veteran was confined to his house and 
was in need of regular aid and attendance.  The veteran was 
only able to ambulate with the use of a cane or wheelchair, 
and left his home only three times a week for physicians' 
appointments or to pick up medication.  He was determined by 
the physician to be bedridden.  The veteran was not blind.  
He did not have complete loss of sphincter control or bladder 
control.  However, the physician found that the veteran could 
not walk or "get around," dress himself, attend to the 
needs of nature, keep himself ordinarily clean and 
presentable, or protect himself from the everyday hazards of 
life without assistance from another person.

Based on the above evidence, the Board finds that the veteran 
filed a claim for SMC due to the need of A&A on June 2, 1997.  
This submission included lay evidence showing the need for 
A&A as early as March 18, 1997.  These lay claims were 
subsequently corroborated by medical opinions in 1998 and 
1999.  The Board finds that this lay evidence is creditable 
and competent regarding the veteran's need for A&A.  See 
Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005).  
Therefore, the Board will award an effective date for SMC due 
to the need for A&A on March 18, 1997.

However, even if the provisions of 38 C.F.R. § 3.401(a) were 
applicable to this claim, the contemporaneous medical 
evidence does not support the veteran's claims of the need 
for aid and attendance prior to March 18, 1997.  See Madden 
v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (An 
appellant's claims can be contradicted by his contemporaneous 
medical history and complaints.)  Evidence of record 
indicates that the veteran worked for a significant period of 
time as a police officer and security guard and later was 
employed with the U. S. Postal Service.  Documents of record 
dated in October and November 1987 show a determination by 
the Postal Service that the veteran was unfit for even light 
duty due to a permanent back condition.  Also of record is a 
report from the SSA which found the veteran to be entitled to 
disability benefits from August 1987 due to severe spinal 
instability, sclerosis, and disc space narrowing at L4 and 
L5.

An orthopedic examination obtained by the veteran's employer 
in August 1987 noted that the veteran's complaints were low 
back pain aggravated by prolonged walking and occasional left 
leg pain.  His upper extremities and neck were found to be 
normal.  Motion in the low back was stiff, but straight leg 
raises were negative.  Achilles reflexes were sluggish.  
Muscle motor strength and sensation were intact.  

A neurologic consultation of March 1988 found limited and 
painful motion in the veteran's lumbar spine.  The veteran 
claimed that this pain could become severe enough to the 
point he could not walk very much.

During a VA compensation examination in June 1988, the 
veteran complained of constant pain in his low back and down 
his left leg.  He also complained of swollen and painful left 
foot and knees.  On examination, there was restricted and 
painful motion in the low back.  However, the veteran could 
heel and toe walk and knee bend with care.  Strength and 
sensation in the lower extremities was normal.  There was no 
loss of motion, tenderness, or instability in the knees.  The 
hips were normal.

A private orthopedic examination in December 1988 found the 
veteran able to walk quit well without the use of a cane or 
any other support.  He could heel and toe walk, squat, and 
hop on one foot; although the veteran would stagger during 
these maneuvers and his performance of the maneuvers was done 
in a "very histrionic fashion."  Examination of the upper 
extremities and cervical/thoracic spine did not reveal any 
abnormalities.  The examiner found that the veteran could use 
his hands and fingers in a normal fashion and was able to 
button clothes, pick up pencils, and carry out other 
functions that required manual dexterity.  There was 
restricted motion in the lumbar spine.  The examiner found 
that the veteran would be limited in his ability to lift and 
carry because of his degenerative lumbar disc disease, and 
would be somewhat limited in his ability to stand, walk, and 
move about.

Findings from an August 1990 VA examination included absent 
Achilles reflexes, pain upon 45 degrees of straight leg 
raising, and tenderness at the L4-L5 interspace.  The ranges 
of lumbar motion were restricted at 30 degrees of flexion, 0 
degrees of extension, five degrees of bending to the right 
and left and 10 degrees of right and left rotation.

The veteran was again afforded a VA examination in October 
1991.  The limitation of back motion was largely the same as 
that shown in August 1990, and Achilles reflexes were again 
absent.  The patellar reflexes were faint.  Strength and 
sensation in the lower extremities were normal.

The impression after a June 1993 electromyogram was that 
there was no electrodiagnostic evidence of lumbosacral 
radiculopathy involving the left side.  Mild sensory findings 
were shown in the left sural and peroneal nerves. 

The veteran reported at the time of his October 1994 VA 
orthopedic examination that he had not been employed since he 
was found not fit to work with the Postal Service in 1987.  
At the time of this examination, the veteran 
described decreased sensitivity in both legs, numbness and 
tingling in both feet, and muscle cramps in his back.  Upon 
physical examination, the veteran moved slowly and carefully 
in getting up and down from his chair.  The veteran was able 
to remove his clothes and put them back on.  The examiner 
indicated that the veteran walked with a slight limp favoring 
the left lower extremity.  Toe and heel walking were 
accomplished, but were said to be difficult.  Lumbar motion 
was recorded to 30 degrees of flexion, 15 degrees of 
extension, 15 degrees of right bending, 20 degrees of left 
bending, 30 degrees of right rotation and 20 degrees of left 
rotation.  Pain was shown at the terminal point of each 
motion.  A muscle spasm was present in the lumbar spine upon 
moving into and out of flexion.  Tenderness was shown in the 
muscles and spinous processes in the thoracic and lumbar 
regions.  Deep tendon reflexes were "1+" in both knees and 
essentially absent in the ankle and plantar surfaces.  No 
abnormal reflexes were elicited.  Straight leg raising tests 
were inconclusive.  There was no loss of sensation in either 
lower extremity.  Significantly, the examiner felt that 
although the veteran's back disability prevented him from 
performing physically demanding work, sedentary work was not 
precluded.  It was indicated that the veteran should be able 
to do desk work and light bench activities where he had the 
opportunity to get up and down as needed to change position 
and rest his back.  However, the examiner opined that the 
veteran was unable to do heavy work like police, 
construction, or postal type jobs.  The veteran was found 
unable to do work that required repeated bending, twisting, 
lifting, or carrying.

Findings from the October 1994 VA neurological examination 
included bilateral decreased quadriceps strength, graded 4 
out of 5, due mainly to back pain; no atrophy; an absent left 
ankle jerk but intact reflexes on the right side; a normal 
sensory examination of all extremities; an antalgic gait 
without the need for assistance or assistive devices; and 
positive straight left leg raising at 50 degrees with pain 
radiating from the back down the left leg.

In November 1996, the veteran completed a functional ability 
questionnaire, apparently for the SSA.  The veteran reported 
constant pain in his back and various other joints of his 
body, anxiety, chest pain, and swelling in his feet.  He 
noted that his pain symptoms were brought on by walking over 
15 minutes and standing still for 10 to 15 minutes.  He also 
reported pain when sitting down.  He claimed he could not 
wear shoes due to the swelling in his feet.  The veteran 
acknowledged that he could do some housework and gardening.  
He indicated that "sometimes" his spouse would help him put 
on his pants, shoes, and tie his shoes.  The veteran 
specifically denied that he needed another persons help when 
bathing, brushing his teeth, fixing his hair, shaving, 
selecting clothes to wear, "visiting," riding a bus, or 
taking care of his children.  He indicated that he could 
perform cooking for 10 to 15 minutes.

The evidence discussed above does not support an effective 
date earlier than March 18, 1997 for the award of SMC due to 
the need for A&A.  Prior to March 1997, both the 
contemporaneous lay and medical evidence clearly shows that 
the veteran still maintained the functional ability to 
dress/undress himself, keep himself ordinarily clean and 
presentable, ambulate without the assistance of others, feed 
himself, attend to the wants of nature, and protect himself 
from hazards and dangers.  The evidence shows that that 
veteran is not blind.  It also reveals that prior to March 
1997 he was not bedridden and could perform such activities 
as ride a bus, visit others out of the house, and watch his 
children.  His own contemporaneous statements show that he 
could predominately dress/undress himself and even cook for 
himself for at least 10 minutes.  While the veteran did 
suffer with significant interference with his occupational 
ability due to severe pain and restricted motion, prior to 
March 1997 he acknowledged that he could perform household 
chores and even garden.  Based on this analysis, the Board 
finds that an earlier effective date for the award of A&A is 
not authorized by law or regulation.

Based on the above analysis, the evidence supports the award 
of an effective date of March 18, 1997 for the award of SMC 
due to the need of A&A.  However, the preponderance of the 
evidence is against an effective earlier than March 18, 1997.  
While the veteran is competent to report his symptoms, the 
medical findings and his own contemporaneous statements do 
not support an earlier effective date.  The Board finds that 
the medical reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment than the appellant's statements.  
To the extent that the appellant has described more severe 
symptomatology (at an earlier onset) associated with his low 
back disability and other service-connected disabilities, his 
lay evidence is not credible.  See Washington, supra; see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  To this extent, the 
preponderance of the evidence is against any claim for an 
earlier effective date than that awarded in this decision and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date of March 18, 1997 for the award of special 
monthly compensation due to the need for aid and attendance 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

An effective date earlier than March 18, 1997 for special 
monthly compensation due to the need for aid and attendance 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


